UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended October 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 2.14 –10.47 — 9.30 1 2.14 –42.49 — 93.08 1 Class B 1.70 –10.56 — 9.26 1 1.70 –42.77 — 92.49 1 Class C 5.71 –10.23 — 9.25 1 5.71 –41.71 — 92.41 1 Class I 2 8.01 –9.50 — 10.27 1 8.01 –39.29 — 106.13 1 Class NAV 2 8.20 –8.98 — 2.06 3 8.20 –37.51 — 12.65 3 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.67 2.46 2.45 1.31 1.14 Gross (%) 1.67 2.46 2.45 2.05 1.14 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Greater China Opportunities Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 4 6-9-05 $19,249 $19,249 $18,904 Class C 4 6-9-05 19,241 19,241 18,904 Class I 2 6-9-05 20,613 20,613 18,904 Class NAV 2 12-28-06 11,265 11,265 12,663 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 6-9-05. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 From 12-28-06. 4 No contingent deferred sales charge applicable. Annual report | Greater China Opportunities Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Stocks in the Greater China region were volatile but managed to finish the year ended October 31, 2012 with a gain of 8.02%, as measured by the Fund’s benchmark, the MSCI Golden Dragon Index. In the same period, John Hancock Greater China Opportunities Fund’s Class A shares returned 7.51%, excluding sales charges. Meanwhile, the average China region fund monitored by Morningstar, Inc. posted a 2.61% return. Early in the period, improving U.S. economic data and the European Central Bank’s moves to backstop ailing eurozone banks spurred prospects for the China region’s export-related stocks. However, the market retraced most of those gains from March through early June. Over the 2012 summer, the market was choppy, but share prices rose in September and October, responding to further efforts by global central banks to stimulate economic growth and the Chinese government’s September announcement of a 1 trillion yuan ($157 billion U.S.) program of outlays for infrastructure projects. Fund performance was aided most by stock picking in financials and telecommunication services, while choices in materials and information technology curbed results. On a country basis, stock selection in China and Taiwan helped the Fund in roughly equal measures. On the other hand, despite the Hong Kong market’s strong showing during the period, the Fund’s disappointing security selection in Hong Kong hampered performance relative to the Fund’s benchmark. Not owning Taiwan-based benchmark component HTC Corp. was a good decision, as the stock fell by more than half. Also lifting the Fund’s results was an out-of-benchmark stake in China’s AAC Technologies Holdings Inc., which we sold, and strong performing positions in Hong Kong-based property developers China Resources Land Ltd. and Shimao Property Holdings Ltd., the latter of which we sold. Conversely, Dongfang Electric Corp. Ltd. was a noteworthy detractor, hurt by lackluster global growth, and we sold the stock from the Fund’s portfolio. Foxconn International Holdings Ltd., the world’s largest contract mobile phone maker, reported disappointing earnings for the first half of 2012, and we sold the stock, while poor timing of ownership of electronics component maker Hon Hai Precision Industry Company Ltd., headquartered in Taiwan, hurt the Fund. Underweighting Chinese Internet firm Tencent Holdings Ltd. also detracted. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Although they are larger and/or more established than many emerging markets, the markets of Greater China function in many ways as emerging markets, and carry the high levels of risk associated with emerging markets. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Greater China Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2012 with the same investment held until October 31, 2012. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,041.70 $9.55 Class B 1,000.00 1,037.40 13.88 Class C 1,000.00 1,037.40 13.88 Class I 1,000.00 1,044.80 6.73 Class NAV 1,000.00 1,044.80 6.73 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Greater China Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2012, with the same investment held until October 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,015.80 $9.42 Class B 1,000.00 1,011.50 13.70 Class C 1,000.00 1,011.50 13.70 Class I 1,000.00 1,018.60 6.65 Class NAV 1,000.00 1,018.60 6.65 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.86%, 2.71%, 2.71%, 1.31% and 1.31% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 10 Greater China Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (33.0% of Net Assets on 10-31-12) Taiwan Semiconductor China Shenhua Energy Manufacturing Company, Ltd. 6.1% Company, Ltd., H Shares 2.8% Industrial & Commercial Kerry Properties, Ltd. 2.4% Bank of China, H Shares 3.9% New World Development China Construction Bank Corp., Company, Ltd. 2.4% H Shares 3.8% CNOOC, Ltd. 2.3% MediaTek, Inc. 3.8% Hutchison Whampoa, Ltd. 2.2% AIA Group, Ltd. 3.3% Sector Composition Financials 33.1% Utilities 4.0% Information Technology 21.5% Materials 3.7% Consumer Discretionary 9.9% Consumer Staples 2.5% Energy 9.3% Health Care 1.0% Industrials 8.6% Other 0.3% Telecommunication Services 6.1% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Greater China Opportunities Fund 11 Fund’s investments As of 10-31-12 Shares Value Common Stocks 99.7% (Cost $56,090,275) China 29.9% Bank of Communications Company, Ltd., H Shares 525,000 374,204 China Communications Construction Company, Ltd., H Shares 746,000 700,855 China Construction Bank Corp., H Shares 3,315,000 2,499,949 China Eastern Airlines Corp., Ltd., H Shares (I) 2,780,000 967,812 China Minsheng Banking Corp., Ltd., H Shares 587,500 534,389 China Pacific Insurance Group Company, Ltd., H Shares 349,000 1,090,268 China Shenhua Energy Company, Ltd., H Shares 423,000 1,798,540 CNOOC, Ltd. 726,000 1,495,115 CPMC Holdings, Ltd. 469,000 331,094 Industrial & Commercial Bank of China, H Shares 3,879,500 2,553,427 Lenovo Group, Ltd. 570,000 458,593 Li Ning Company, Ltd. (I) 557,500 294,997 PetroChina Company, Ltd., H Shares 926,000 1,253,013 Shenzhou International Group Holdings, Ltd. 419,000 816,154 Sinotruk Hong Kong, Ltd. 980,000 562,975 Sunac China Holdings Ltd. 2,672,000 1,412,632 Tencent Holdings, Ltd. 30,000 1,061,754 Tingyi Holding Corp. 390,000 1,158,308 Yanzhou Coal Mining Company, Ltd., H Shares 132,000 198,251 Hong Kong 40.6% AIA Group, Ltd. 550,600 2,174,576 BOC Hong Kong Holdings, Ltd. 309,500 951,086 Brilliance China Automotive Holdings, Ltd. (I) 828,000 1,032,718 Cheung Kong Infrastructure Holdings, Ltd. 132,000 773,971 China Everbright International, Ltd. 2,079,000 1,070,440 China Mobile, Ltd. 129,500 1,435,405 China Power International Development, Ltd. 1,891,000 513,093 China Resources Cement Holdings, Ltd. 580,000 393,029 China Resources Land, Ltd. 528,000 1,200,972 China Unicom Hong Kong, Ltd. 384,000 621,946 Haier Electronics Group Company, Ltd. (I) 459,000 586,677 Henderson Land Development Company, Ltd. 111,000 768,580 Hong Kong & China Gas Company, Ltd. 276,100 735,159 Hong Kong Exchanges & Clearing, Ltd. 30,700 503,980 Hutchison Whampoa, Ltd. 147,000 1,446,372 Kerry Properties, Ltd. 317,000 1,575,839 12 Greater China Opportunities Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Kingboard Chemical Holdings, Ltd. 220,000 $655,067 Kunlun Energy Company, Ltd. 708,000 1,315,134 Lee & Man Chemical Company, Ltd. 914,000 479,866 New World Development Company, Ltd. 1,000,000 1,540,518 Pacific Basin Shipping, Ltd. 1,589,000 845,717 Power Assets Holdings, Ltd. 67,500 573,737 Sino Biopharmaceutical, Ltd. 1,688,000 675,071 SmarTone Telecommunications Holdings, Ltd. 336,000 676,677 Swire Properties, Ltd. 305,800 945,928 Vinda International Holdings, Ltd. 350,000 486,103 Wharf Holdings, Ltd. 150,000 1,025,045 Xinyi Glass Holdings Company, Ltd. 1,940,000 1,083,469 Yuexiu Real Estate Investment Trust 869,000 414,311 Macau 1.4% Sands China, Ltd. 243,600 914,867 Taiwan 26.7% Advanced Semiconductor Engineering, Inc. 499,000 374,890 AmTRAN Technology Company, Ltd. 333,000 281,401 Cheng Shin Rubber Industry Company, Ltd. 380,500 951,189 Cheng Uei Precision Industry Company, Ltd. 224,000 494,896 China Life Insurance Company, Ltd. (I) 565,466 440,320 Formosa Plastics Corp. 182,000 495,607 Hermes Microvision, Inc. 29,000 478,010 Hon Hai Precision Industry Company, Ltd. 420,700 1,263,962 Largan Precision Company, Ltd. 23,000 488,550 MediaTek, Inc. 221,000 2,451,081 Mega Financial Holding Company, Ltd. 1,198,715 870,792 Novatek Microelectronics Corp., Ltd. 241,000 905,754 Ruentex Industries, Ltd. 343,000 773,449 Sigurd Microelectronics Corp. 316,000 261,896 Taiwan Cement Corp. 345,000 442,054 Taiwan Fertilizer Company, Ltd. (I) 121,000 287,659 Taiwan Mobile Company, Ltd. 365,000 1,273,353 Taiwan Semiconductor Manufacturing Company, Ltd. 1,304,089 3,959,437 TPK Holding Company, Ltd. 39,000 488,406 Zhen Ding Technology Holding, Ltd. 164,000 433,010 United Kingdom 1.1% Standard Chartered PLC 29,500 702,302 Total investments (Cost $56,090,275) † 99.7% Other assets and liabilities, net 0.3% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Greater China Opportunities Fund 13 Notes to Schedule of Investments (I) Non-income producing security. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $56,092,083. Net unrealized appreciation aggregated $9,003,618, of which $10,131,607 related to appreciated investment securities and $1,127,989 related to depreciated investment securities. The Fund had the following sector composition as of 10-31-12 (as a percentage of total net assets): Financials 33.1% Information Technology 21.5% Consumer Discretionary 9.9% Energy 9.3% Industrials 8.6% Telecommunication Services 6.1% Utilities 4.0% Materials 3.7% Consumer Staples 2.5% Health Care 1.0% Other 0.3% 14 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $56,090,275) $65,095,701 Foreign currency, at value (Cost $128,000) 128,194 Receivable for investmentssold 368,341 Receivable for fund sharessold 41,218 Dividendsreceivable 5,024 Other receivables and prepaidexpenses 22,900 Totalassets Liabilities Due tocustodian 6,113 Payable for investmentspurchased 59,455 Payable for fund sharesrepurchased 161,698 Payable toaffiliates Accounting and legal servicesfees 2,706 Transfer agentfees 10,430 Distribution and servicefees 27,597 Trustees’fees 4,838 Investment managementfees 48,154 Other liabilities and accruedexpenses 71,464 Totalliabilities Netassets Paid-incapital $60,099,097 Undistributed net investmentincome 98,301 Accumulated net realized gain (loss) on investments and foreign currencytransactions (3,934,097) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 9,005,622 Netassets See notes to financial statements Annual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($44,357,684 ÷ 2,465,110shares) $17.99 Class B ($8,768,377 ÷ 501,290shares) 1 $17.49 Class C ($10,375,860 ÷ 593,659shares) 1 $17.48 Class I ($1,138,534 ÷ 63,390shares) $17.96 Class NAV ($628,468 ÷ 34,578shares) $18.18 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $18.94 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,687,879 Less foreign taxeswithheld (159,678) Total investmentincome Expenses Investment managementfees 704,566 Distribution and servicefees 351,270 Accounting and legal servicesfees 16,398 Transfer agentfees 137,341 Trustees’fees 4,420 State registrationfees 63,876 Printing andpostage 20,090 Professionalfees 52,596 Custodianfees 44,439 Registration and filingfees 36,880 Other 11,798 Totalexpenses Less expensereductions (17,730) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (2,832,033) Foreign currencytransactions (732) Change in net unrealized appreciation (depreciation)of Investments 7,273,246 Translation of assets and liabilities in foreigncurrencies 465 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Greater China Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $102,257 $482,174 Net realized gain(loss) (2,832,765) 21,618,247 Change in net unrealized appreciation(depreciation) 7,273,711 (37,909,248) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (460,788) (253,588) ClassB (16,705) — ClassC (19,488) — ClassI (14,687) (11,244) ClassNAV (11,779) (6,591) Totaldistributions From Fund sharetransactions Totaldecrease Netassets Beginning ofyear 78,486,520 119,954,127 End ofyear Undistributed net investmentincome 18 Greater China Opportunities Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.06 0.14 0.08 0.12 0.04 Net realized and unrealized gain (loss) oninvestments 1.18 (3.41) 2.94 5.63 (19.08) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.07) (0.11) (0.03) (0.06) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $44 $53 $80 $90 $69 Ratios (as a percentage of average net assets): Expenses beforereductions 1.80 1.67 1.73 1.95 1.77 Expenses net of feewaivers 1.80 1.67 1.70 1.95 1.77 Expenses net of fee waivers andcredits 1.80 1.67 1.70 1.92 1.77 Net investmentincome 0.37 0.67 0.45 0.86 0.21 Portfolio turnover (%) 132 145 71 105 98 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Greater China Opportunities Fund 19 CLASS B SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.08) (0.02) (0.06) 0.01 (0.09) Net realized and unrealized gain (loss) oninvestments 1.18 (3.32) 2.87 5.53 (18.83) Total from investmentoperations Lessdistributions From net investmentincome (0.03) — — 2 — — From net realizedgain — (1.83) Totaldistributions — — 2 — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $9 $11 $17 $19 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.61 2.46 2.49 2.70 2.49 Expenses net of feewaivers 2.61 2.46 2.45 2.70 2.49 Expenses net of fee waivers andcredits 2.61 2.46 2.45 2.67 2.49 Net investment income(loss) (0.45) (0.11) (0.31) 0.11 (0.43) Portfolio turnover (%) 132 145 71 105 98 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS C SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.07) (0.02) (0.05) 0.01 (0.09) Net realized and unrealized gain (loss) oninvestments 1.17 (3.32) 2.86 5.53 (18.84) Total from investmentoperations Lessdistributions From net investmentincome (0.03) — — 2 — — From net realizedgain — (1.83) Totaldistributions — — 2 — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $10 $12 $18 $20 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 2.61 2.45 2.48 2.71 2.49 Expenses net of feewaivers 2.61 2.45 2.44 2.71 2.49 Expenses net of fee waivers andcredits 2.61 2.45 2.44 2.68 2.49 Net investment income(loss) (0.43) (0.12) (0.26) 0.10 (0.43) Portfolio turnover (%) 132 145 71 105 98 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 20 Greater China Opportunities Fund | Annual report See notes to financial statements CLASS I SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.12 0.18 0.01 0.18 0.04 Net realized and unrealized gain (loss) oninvestments 1.20 (3.41) 3.02 5.53 (19.14) Total from investmentoperations Lessdistributions From net investmentincome (0.18) (0.09) (0.13) (0.04) (0.19) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $2 $3 $5 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 2.74 2.02 1.83 1.81 1.64 Expenses net of fee waivers andcredits 1.39 1.53 1.57 1.65 1.64 Net investmentincome 0.73 0.87 0.08 1.25 0.19 Portfolio turnover (%) 132 145 71 105 98 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS NAV SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.15 0.26 0.20 0.24 0.24 Net realized and unrealized gain (loss) oninvestments 1.21 (3.47) 2.96 5.65 (19.20) Total from investmentoperations Lessdistributions From net investmentincome (0.25) (0.14) (0.21) (0.08) (0.27) From net realizedgain — (1.83) Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 $1 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.24 1.14 1.11 1.12 1.17 Expenses net of fee waivers andcredits 1.24 1.14 1.11 1.12 1.17 Net investmentincome 0.87 1.30 1.08 1.63 1.16 Portfolio turnover (%) 132 145 71 105 98 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 3 Less than $500,000. See notes to financial statements Annual report | Greater China Opportunities Fund 21 Notes to financial statements Note 1 — Organization John Hancock Greater China Opportunities Fund (the Fund) is a series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
